UNITED STATES DISTRICT COURT                               EASTERN DISTRICT OF TEXAS


MARQUISE D. MOORE,                              §
                                                §
                Petitioner,                     §
                                                §
versus                                          §   CIVIL ACTION NO. 1:18-CV-88
                                                §
WARDEN, USP BEAUMONT,                           §
                                                §
                Respondent.                     §

                MEMORANDUM ORDER ADOPTING THE MAGISTRATE
                   JUDGE’S REPORT AND RECOMMENDATION

         Petitioner Marquise D. Moore, a prisoner confined at the United States Penitentiary in

Beaumont, Texas, proceeding pro se, filed this petition for writ of habeas corpus pursuant to 28

U.S.C. § 2241.

         The Court referred this matter to the Honorable Zack Hawthorn, United States Magistrate

Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this court.

The magistrate judge recommends dismissing the petition without prejudice to allow petitioner to

exhaust administrative remedies.

         The Court has received and considered the Report and Recommendation of United States

Magistrate Judge filed pursuant to such order, along with the record, pleadings and all available

evidence. No objections to the Report and Recommendation of United States Magistrate Judge

were filed by the parties.

                                            ORDER

         Accordingly, the findings of fact and conclusions of law of the magistrate judge are

correct, and the report and recommendation of the magistrate judge (#9) is ADOPTED.
Respondent’s motion for summary judgment (#8) is GRANTED. A final judgment will be entered

in this case in. accordance with the magistrate judge’s recommendation.
              SIGNED at Beaumont, Texas, this 7th day of September, 2004.
           SIGNED at Beaumont, Texas, this 28th day of November, 2018.




                                            ________________________________________
                                                        MARCIA A. CRONE
                                                 UNITED STATES DISTRICT JUDGE




                                             2
